Case 3:19-cv-04753 Document 1-69 Filed 02/05/19 Page 1 of 5 PageID: 943




                  
              EXHIBIT 
                51 
                  
                  
CaseCase
     2:18-cv-13248-SDW-LDW
         3:19-cv-04753 Document
                            Document
                                1-69 Filed
                                      9 Filed
                                           02/05/19
                                               09/27/18
                                                     PagePage
                                                          2 of 15 of
                                                                  PageID:
                                                                     4 PageID:
                                                                          944 666
CaseCase
     2:18-cv-13248-SDW-LDW
         3:19-cv-04753 Document
                            Document
                                1-69 Filed
                                      9 Filed
                                           02/05/19
                                               09/27/18
                                                     PagePage
                                                          3 of 25 of
                                                                  PageID:
                                                                     4 PageID:
                                                                          945 667
CaseCase
     2:18-cv-13248-SDW-LDW
         3:19-cv-04753 Document
                            Document
                                1-69 Filed
                                      9 Filed
                                           02/05/19
                                               09/27/18
                                                     PagePage
                                                          4 of 35 of
                                                                  PageID:
                                                                     4 PageID:
                                                                          946 668
CaseCase
     2:18-cv-13248-SDW-LDW
         3:19-cv-04753 Document
                            Document
                                1-69 Filed
                                      9 Filed
                                           02/05/19
                                               09/27/18
                                                     PagePage
                                                          5 of 45 of
                                                                  PageID:
                                                                     4 PageID:
                                                                          947 669
